DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the first and second modes" in lines 2, 6, and 8.  There is insufficient antecedent basis for this limitation in the claim. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, 8, 15-21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Oh US 20160103221

Regarding Claim 1, Oh teaches an ultrasonic probe (10 in Fig. 1, 3) including a housing (18 in Fig. 3) having a reception region portion (ultrasonic element 11 installed at one end of 18 in Fig. 3; [0071, 81]) and a grip portion (handle, bottom portion of 18 in Fig. 3; [0081]), wherein the reception region portion includes an ultrasonic element array (ultrasonic elements 11 in Fig. 3; [0073-77]) which receives ultrasonic waves and the grip portion includes a vibration actuator (probe grasped by handle and vibrator to inform user grasping the probe of a variety of information; [0078, 81, 173]). 

Regarding Claim 2, Oh teaches the ultrasonic probe according to Claim 1, wherein a vibration-free mechanism which reduces vibration transmitted to the reception region portion from the vibration actuator is disposed between the reception region portion and the grip portion (ultrasonic element supporter 15 may include an acoustic absorption material; [0015]).
Regarding Claim 8, Oh teaches the ultrasonic probe according to Claim 1, wherein the vibration actuator is vibrated in accordance with a state of contact with the test object or a change of the contact state (vibrated to show incorrectness of position or direction of probe; [0078]).

Regarding Claim 15, Oh teaches the ultrasonic probe according to Claim 1, wherein the ultrasonic element array is an array of ultrasonic transducers ([0073]).

Regarding Claim 16, Oh teaches the ultrasonic probe according to Claim 15, wherein the ultrasonic transducer is electrostatic capacitance transducer ([0071]).

Regarding Claim 17, Oh teaches the ultrasonic probe according to Claim 15, wherein a piezoelectric element is used for the ultrasonic transducer ([0071]).

Regarding Claim 18, Oh teaches an ultrasonic image obtaining apparatus (Fig. 1), comprising: the ultrasonic probe according to Claim 1; a signal processor configured to generate image data using a signal based on a ultrasonic wave received by the ultrasonic probe (43 in Fig. 2, and image processor 60; [0095-98, 114-124]); and a display unit configured to display an image based on the image data (displaying part 24 in Fig. 1; [0123]).

Regarding Claim 19, Oh teaches the ultrasonic image obtaining apparatus according to Claim 18, wherein a body (20 in Fig. 1; [0095]) of the ultrasonic image obtaining apparatus includes the signal processor (signal processor 43 and image processor 60 included in main body 20; [0095]) and the display unit (24 in Fig. 1) and the ultrasonic probe is connected to the body through a cable (92 in Fig. 1).

Regarding Claim 20, Oh teaches the ultrasonic image obtaining apparatus according to Claim 19, wherein the cable has a connector and the ultrasonic probe connected to the cable through the connector is connected to the apparatus body ([0061]).

Regarding Claim 21, Oh teaches the ultrasonic image obtaining apparatus according to Claim 20, wherein different ultrasonic probes having different characteristics are individually connected to the 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Oh US 20160103221 in view of Kim US 20150164337.

Regarding Claim 3, Oh teaches the ultrasonic probe according to Claim 1, 
Oh doesn’t teach but Kim teaches the reception region portion includes a light irradiation unit which irradiates a test object with light (light irradiation unit 220 in Fig. 6 and 8; [0077]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the probe of Oh to include Kim’s light irradiation unit in the reception region portion. This would allow the probe to perform photoacoustic imaging in addition to ultrasound imaging.

Regarding Claim 4, Oh teaches the ultrasonic probe according to Claim 1, and the ultrasonic element array included in the reception region portion transmits the ultrasonic waves (transmitting/receiving element; [0064]),

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the probe of Oh to include Kim’s light irradiation unit in the reception region portion. This would allow the probe to perform photoacoustic imaging in addition to ultrasound imaging.

Regarding Claim 13, Oh teaches the ultrasonic probe according to Claim 1, 
Oh doesn’t teach but Kim teaches an LED array or LD array which emits light from the light irradiation unit are incorporated in the housing (light source may include a laser diode; [0046]; optical module 200 included in housing in Fig. 2A, 8; [0045]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the probe of Oh to include Kim’s light irradiation unit and laser diode in the housing. This would allow the probe to perform photoacoustic imaging in addition to ultrasound imaging.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Oh US 20160103221 in view of Kim US 20150164337 and further in view of Aase US 20160106381 A1.

Regarding Claim 5, Oh teaches the ultrasonic probe according to Claim 4, 
Oh doesn’t teach wherein different vibration patterns of the vibration actuator are obtained in different modes including a first mode which performs transmission and reception of ultrasonic waves relative to the reception region portion and a second mode in which the reception region portion receives photoacoustic waves generated in the test object due to the light irradiation from the light emission terminal.

Additionally, Aase teaches different vibration pattern for different conditions (different vibration levels; [0051, 80]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the probe of Oh to use a different vibration level similar to Aase for each of Kim’s modes of operation. This would allow the user to know which mode the probe is currently operating.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Oh US 20160103221 in view of Kim US 20150164337 and Aase US 20160106381 A1 and further in view of Irisawa US 20190000420 A1.
Regarding Claim 6, Oh teaches the ultrasonic probe according to Claim 4, 
Oh doesn’t teach in a case where the first and second modes are simultaneously operated, vibration may be performed in a third vibration pattern which is different from a first vibration pattern in which the vibration actuator is vibrated during the operation in the first mode and a second vibration pattern in which the vibration actuator is vibrated during the operation in the second mode.
However, Irisawa teaches the photoacoustic mode and ultrasound mode operated simultaneously ([0068, 86]).
Additionally, Aase teaches different vibration levels for different conditions ([0051, 80]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the probe of Oh to use a different vibration level similar to Aase for Irisawa’s mode of operation. This would allow the user to know which mode the probe is currently operating.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Oh US 20160103221 in view of Valfridsson US 9460869 B2.

Regarding Claim 7, Oh teaches the ultrasonic probe according to Claim 1,
 Oh doesn’t teach but Valfridsson teaches the vibration actuator is vibrated in a period of time which is different from a period of time in which the ultrasonic waves are received (tactile feedback in handle provided during stand-by mode but not working mode; Claim 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the probe of Oh only use the vibration feedback when not in a working mode similar to Valfridsson. This would prevent the vibration from adding noise to the ultrasound signal.

Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Oh US 20160103221 in view of Okubo US 20120323122 A1 and Zemlok US 20150122870 A1.

Regarding Claims 9, Oh teaches the ultrasonic probe according to Claim 1, 
Oh doesn’t teach a frequency band used by the ultrasonic element array for reception of ultrasonic waves is different from a frequency band for vibrating the vibration actuator,
However, Okubo teaches transmission and reception with a band including a frequency of at least 4 MHz ([0102, 103])
Furthermore, Zemlok teaches vibration feedback of 30 Hz ([0088, 89, 95]). 
Additionally, it is well known in the art that ultrasonic frequencies are greater than 20 kHz.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the probe of Oh to use an ultrasound frequency range similar to Okubo and vibration frequency similar to Zemlok. This would allow the noise caused by the low frequency vibration to be filtered out using a high-pass filter.

Regarding Claim 10, Oh teaches the ultrasonic probe according to Claim 9, wherein, when a maximum sensitivity of the frequency band used for reception of ultrasonic waves by the ultrasonic element array is set to 100, the vibration actuator is vibrated in a frequency band corresponding to 10% of the maximum sensitivity or less.
However, Okubo teaches transmission and reception with a band including a frequency of at least 4 MHz ([0102, 103])
Furthermore, Zemlok teaches vibration feedback of 30 Hz ([0088, 89, 95]). 
Additionally, it is well known in the art that ultrasonic frequencies are greater than 20 kHz.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the probe of Oh to use an ultrasound frequency range similar to Okubo and vibration frequency similar to Zemlok. This would allow the noise caused by the low frequency vibration to be filtered out using a high-pass filter.

Regarding Claim 11, Oh teaches the ultrasonic probe according to Claim 10, wherein the vibration actuator is vibrated in a frequency band corresponding to 3% of the sensitivity or less.
However, Okubo teaches transmission and reception with a band including a frequency of at least 4 MHz ([0102, 103])
Furthermore, Zemlok teaches vibration feedback of 30 Hz ([0088, 89, 95]). 
Additionally, it is well known in the art that ultrasonic frequencies are greater than 20 kHz.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the probe of Oh to use an ultrasound frequency range similar to Okubo and vibration frequency similar to Zemlok. This would allow the noise caused by the low frequency vibration to be filtered out using a high-pass filter.

Regarding Claim 12, Oh teaches the ultrasonic probe according to Claim 9, wherein a frequency band used by the ultrasonic element array for transmission of ultrasonic waves is different from a frequency band for vibrating the vibration actuator.
However, Okubo teaches transmission and reception with a band including a frequency of at least 4 MHz ([0102, 103])
Furthermore, Zemlok teaches vibration feedback of 30 Hz ([0088, 89, 95]). 
Additionally, it is well known in the art that ultrasonic frequencies are greater than 20 kHz.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the probe of Oh to use an ultrasound frequency range similar to Okubo and vibration frequency similar to Zemlok. This would allow the noise caused by the low frequency vibration to be filtered out using a high-pass filter.


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Oh US 20160103221 in view of Kim US 20150164337 and further in view of Kim 20150126849.

Regarding Claim 14, Oh teaches the ultrasonic probe according to Claim 13, 
Oh as modified above doesn’t teach but Kim ‘849 teaches light source is disposed on the reception region portion in the housing (optical module 85 in Figs. 2 and 3 includes light source; [0048]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the probe of Oh to place the light source in the reception region similar to Kim ‘849. This would allow the probe to perform photoacoustic imaging and minimize need for optical tubing inside the probe.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kadamus US 20170007324 A1: Vibrational transducer used to alert operator to the condition of the system.
Babayoff US 20160277843 A1: Vibration feedback at low frequencies (2-200 Hz).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH C FRITCHMAN whose telephone number is (571)272-5533. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.C.F./Examiner, Art Unit 3645                                                                                                                                                                                                        
/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645